USCA11 Case: 22-11807    Document: 23-1     Date Filed: 12/12/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-11807
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       PATRICK KEITH VARGAS,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                 D.C. Docket No. 8:13-cr-00191-VMC-AEP-1
                          ____________________
USCA11 Case: 22-11807     Document: 23-1      Date Filed: 12/12/2022    Page: 2 of 2




       2                      Opinion of the Court                22-11807


       Before LUCK, LAGOA, and BRASHER, Circuit Judges.
       PER CURIAM:
              Laura Daines, appointed counsel for Patrick Keith Vargas in
       this direct criminal appeal, has moved to withdraw from further
       representation of the appellant and filed a brief pursuant to Anders
       v. California, 386 U.S. 738 (1967). Our independent review of the
       entire record reveals that counsel’s assessment of the relative merit
       of the appeal is correct. Because independent examination of the
       entire record reveals no arguable issues of merit, counsel’s motion
       to withdraw is GRANTED, and Vargas’s revocation of supervised
       release and sentence are AFFIRMED.